UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 02-4340
MEASHA LAMONT FEARRINGTON,
            Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
               Frank W. Bullock, Jr., District Judge.
                          (CR-01-344-1)

                      Submitted: October 10, 2002

                      Decided: October 18, 2002

   Before WILLIAMS, KING, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Louis C. Allen III, Federal Public Defender, William S. Trivette,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Michael F.
Joseph, Assistant United States Attorney, Greensboro, North Caro-
lina, for Appellee.
2                   UNITED STATES v. FEARRINGTON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Measha Lamont Fearrington appeals the district court’s order deny-
ing his motion to suppress evidence from a search pursuant to his
intensive probation, and his subsequent conviction of possession of a
firearm by a convicted felon, 18 U.S.C. § 922(g) (2000).

   We review the factual findings underlying a motion to suppress for
clear error, while reviewing the legal determinations de novo. See
United States v. Rusher, 966 F.2d 868, 873 (4th Cir. 1992). When a
suppression motion has been denied, this court reviews the evidence
in the light most favorable to the government. See United States v.
Seidman, 156 F.3d 542, 547 (4th Cir. 1998). It is the role of the fact
finder to observe the witnesses and weigh their credibility during pre-
trial motions to suppress, and we accord great deference to these find-
ings. See United States v. Murray, 65 F.3d 1161, 1169 (4th Cir.
1995).

   We have reviewed the record and the district court’s denial of the
motion to suppress and find no reversible error. Accordingly, we
affirm on the reasoning of the district court as stated from the bench
during the hearing of November 6, 2001. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                                                          AFFIRMED